Citation Nr: 1759805	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-20 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for hypothyroidism.

2.  Entitlement to a compensable evaluation for left ear hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1979 to March 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceeding has been associated with the record.

In November 2017, the Board remanded the appeal to the Agency of Original (AOJ) for additional evidentiary development.


FINDING OF FACT

In a November 2017 statement, the Veteran withdrew his appeals pertaining to the claims of entitlement to an evaluation in excess of 30 percent for hypothyroidism and entitlement to a compensable evaluation for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation in excess of 30 percent for hypothyroidism have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to a compensable evaluation for left ear hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

Shortly following the Board's November 2017 Remand, the Veteran submitted a VA Form 21-4138, dated November 16, 2017 statement expressing his desire to withdraw his pending appeals pertaining to the claims of entitlement to an evaluation in excess of 30 percent for hypothyroidism and entitlement to a compensable evaluation for left ear hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.


ORDER

Entitlement to an evaluation in excess of 30 percent for hypothyroidism is dismissed.

Entitlement to a compensable evaluation for left ear hearing loss is dismissed.




____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


